DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art, Chueng et al. (U.S. 2015/0134457 A1),  discloses a system and method for displaying digital flyer having dynamic flyer content on a communication device are disclosed. Chueng discloses the digital flyer system according to the present disclosure includes a flyer co-ordinate module 304. The flyer co-ordinate module 304 creates a modular co-ordinate system for the digital flyer 400 and maintains the co-ordinate system as the flyer content on the digital flyer 400 is dynamically altered. The modular co-ordinate system comprises a root co-ordinate system and one local co-ordinate system for each region defined on the digital flyer. The local co-ordinate system is a co-ordinate space that is contained within each region and can be considered to have a parent-child relationship with the root co-ordinate system. In other words, the modular co-ordinate system may also be referred to as a multi-level co-ordinate system. The system includes a communication module configured to request for a digital flyer from a server and to receive flyer content of the digital flyer from the server, the digital flyer comprising a source flyer image for the flyer content, the source flyer image having one or more regions and an associated modular co-ordinate system, a flyer processing module configured to collect selection information and for generating a request for the digital flyer, the request including the selection information, and a flyer display module configured to display the flyer content communicated from the server, the flyer display module displaying the flyer content using the modular co-ordinate system.
 	However, Cheung or any other prior art, fails to disclose the method or system and non-transitory computer-readable recording medium recording a program wherein an acceptor accepting a draft message generated by each of a plurality of senders; a registrant registering, in a database, a parts element satisfying a predetermined requirement from among one or more elements included in the draft message accepted by the acceptor; a specifier specifying a non-parts element not satisfying the requirement from 10among one or more elements included in the draft message being generated by a first sender and being accepted by the acceptor; a display image generator generating a display image by applying a predetermined drawing engine to the non-parts element specified by the specifier; a comparison image generator generating a comparison image by applying the 15drawing engine to an element acquired by expanding the parts element registered in the database; a calculator calculating a degree of similarity between the generated display image and the generated comparison image; and 36 a suggester transmitting, to the first sender, information prompting replacement of the non-parts element with the parts element related to the comparison image when the degree of similarity calculated by the calculator exceeds a reference value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457